PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,041,339
Issue Date:    22 Jun 2021
Application No. 15/876,049
Filing or 371(c) Date: 19 Jan 2018
Attorney Docket No.   MILL2-001US 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Petition to Expedite under 37 CFR 1.182. This is also a decision in response to the Request for Patent Grant  & Ribbon Copy, which is being treated as a Request for duplicate Letters Patent under 37 CFR 1.182, for the above-identified patent, both petitions filed November 8, 2021.

The petition for expedited consideration is GRANTED.

The petition to receive a duplicate Letters Patent is DISMISSED.

Petition for expedited consideration

Petitioners filed a request to receive expedited consideration for the petition for duplicate Letters Patent under 37 CFR 1.182. Petitioners have provided the appropriate fee of $105, as required under 37 CFR 1.17(f).  Accordingly, the petition under 37 CFR 1.182 for duplicate Letters Patent has received expedited consideration.  

Petition for duplicate Letters Patent

Petitioners are advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  Since Petitioner has not clearly indicated one of the reasons stated above, the Office will not grant the request for duplicate Letters Patent at this time.

Further, Petitioners requested “a patent grant and ribbon copy” to be sent to both Robert Edward Miller and Michael Ray Blair.  In this regard, when a duplicate Letters Patent request is granted, it can only be granted for one (1) copy of the Letters Patent.  In this regard, Petitioners may wish to consider filing a request for issuance of a Presentation Patent.  



		Director, U.S. Patent and Trademark Office 
Mail Stop Document Services 
P.O. Box 1450 
Alexandria, VA 22213 

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:			Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

Cc:	ROBERT EDWARD MILLER, et al 
12727 LINDO LANE, 
LAKESIDE, CA 92040	


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)